The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Action
Telephone Restriction Under 35 U.S.C. 121
The application discloses the following embodiments:
Embodiment 1: Figs. 1.1-1.6
Embodiment 2: Figs. 2.1-2.6
Embodiment 3: Figs. 3.1-3.6
Embodiment 4: Figs. 4.1-4.7
Embodiment 5: Figs. 5.1-5.8
Embodiment 6: Figs. 6.1-6.8
Embodiment 7: Figs. 7.1-7.8
Embodiment 8: Figs. 8.1-8.5
Embodiment 9: Figs. 9.1-9.6
Embodiment 10: Figs. 10.1-10.6
Embodiment 11: Figs. 11.1-11.7
Embodiment 12: Figs. 12.1-12.8
Multiple embodiments of a single inventive concept may be included in the same design application only if they are patentably indistinct. See In re Rubinfield, 270 F.2d 391, 123 USPQ 210 (CCPA 1959).  Embodiments that are patentably distinct from one another do not constitute a single inventive concept and thus may not be included in the same design application. See In re Platner, 155 USPQ 222 (Comm'r Pat. 1967). The differences amongst the embodiments, as noted above, create patentably distinct designs. 
Because of the differences identified, the embodiments are considered to either have overall appearances that are not basically the same, or if they are basically the same, the differences are not minor and patentably indistinct or are not shown to be obvious in view of analogous prior art.
Restriction is required under 35 U.S.C. 121 to one of the patentably distinct embodiments.
During a telephone discussion with attorney of record, Anastasia Zhadina on 09/06/2022, a provisional election was made, without traverse, to prosecute the design Embodiment 1 (Figs. 1.1-1.6). Affirmation of this election should be made by applicant in reply to this Office action.
Embodiments 2-12 are withdrawn from further consideration by the examiner as being directed to nonelected designs (37 CFR 1.142(b)).
Drawings
In light of the above election, the applicant must cancel Figs. 2.1-12.8
Specification
In light of the above election, the applicant must cancel the descriptions of Figs. 2.1-12.8
Additionally, for proper form in view of the election, the applicant must amend the written claim to properly identify the article of manufacture in which the design is embodied. The examiner suggests, “The ornamental design for an automobile as shown and described” or similar language (37 CFR 1.153, MPEP 1503.01, subsection III).
Basis for Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to https://www.uspto.gov/patents-application-process/applying-online/eterminal-disclaimer.
Provisional Rejection – Nonstatutory Double Patenting
The claim is provisionally rejected on the grounds of nonstatutory double patenting of the first claimed embodiment (Figs. 1.1-1.7) of copending Application No. 35/512410. Although the conflicting claims are not identical, they are not patentably distinct from each other because; the minor difference brought about by not disclosing a bottom view of the automobile herein, compared to 35/512410, is held to be insufficient within the scope of the overall design to patentably distinguish the two claims. All other features including the overall shape, proportioning, and placement and relationship of features are the same between the two applications.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented
It is well settled that it is unobviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).

    PNG
    media_image1.png
    387
    1428
    media_image1.png
    Greyscale

Conclusion
In conclusion this application stands provisionally rejected under the judicially created doctrine of nonstautory double patenting.
A shortened statutory period for reply to this action is set to expire THREE months from the mailing date of this letter.
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See 37 CFR 1.33(b).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Kukella whose telephone number is 571-272-4679. The examiner can normally be reached on Monday-Friday, 8:30AM-5:00PM EST. Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Morgan, can be reached at 571-272-7979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSEPH KUKELLA/Primary Examiner, Art Unit 2913